This is a Non-Final office action for serial number 16/865,173.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-8, 10, and 12-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Leonardis 5,107,654. 
In regards to claim 1, Leonardis discloses a support system for separating a structure from a roof of a building, comprising: a base portion (2) including a composite material, wherein the base portion includes at least one rounded edge configured to reduce the engagement of the base portion with the structure; a support portion coupled to the base portion, the support portion comprising a first support channel (9/10) and a second support channel (7/8), wherein: the first support channel extends between a first guide and a second guide; and the second support channel extends along the first and second guide to intersect the first support channel, wherein the second support channel is offset at an angle with respect to the first support channel; wherein the base portion defines at least one cutout configured to reduce the amount of drag on the support system when the support system is exposed to wind.  
In regards to claim 2,  Leonardis discloses the support system of claim 1, further comprising: at least one drainage hole (4) extending through a thickness of the support portion, wherein the at least one drainage hole is in communication with at least one of the first support channel or the second support channel and the drainage hole is configured to divert fluid away from the at least one first support channel or second support channel.
In regards to claim 3, Leonardis discloses the support system of claim 1, wherein the support system has a height dimension less than a width dimension of the base portion of the support system.
In regards to claim 4, Leonardis discloses the support system of claim 1, further comprising a third support channel isolated from the first support channel and the second support channel, wherein the third support channel is vertically offset from the first support channel and the second support channel. .  
In regards to claim 5, Leonardis discloses the support system of claim 1, wherein the first support channel is in communication with the second support channel. 
In regards to claim 6, Leonardis discloses 6, the support system of claim 1, wherein a first interference ridge projects from the first guide, the first interference ridge extends into the first support channel from the first guide; and the first interference ridge is configured to engage with the structure and enhance retention of the structure within the first support channel.  
In regards to claim 7, Leonardis discloses, the support system of claim 6, wherein
In regards to claim 8, Leonardis discloses, the support system of claim 1, further comprising a third guide, wherein the second support channel extends between the first guide and the third guide. 
In regards to claim 10, Leonardis discloses, support system for separating a structure from a roof of a building, comprising: a base portion including a composite material, wherein the base portion includes at least one rounded edge configured to reduce the engagement of the base portion with the structure; a support portion coupled to the base portiondrainage hole is in communication with the support channel and the drainage hole is configured to divert fluid away from the support channel; and wherein the base portion defines at least one cutout configured to reduce the amount of drag on the support system when the support system is exposed to wind.  
In regards to claim 12, Leonardis discloses, the support system of claim 1, further comprising the coupling member received in the support channel.  
In regards to claim 13, Leonardis discloses the support system of claim 10, wherein: the at least one support channel includes a first support channel and a second support channel, wherein: the first support channel extends between a first guide and a second guide; and the second support channel extends along the first and second guide to intersect the first support channel, wherein the second support channel is offset at an angle with respect to the first support channel. 
In regards to claim 14, Leonardis discloses the support system of claim 10, wherein the support system has a height dimension less than a width dimension of the base portion of the support system.
In regards to claim 15, Leonardis discloses The support system of claim 10, wherein: the at least one support channel includes a first support channel and a second support channel; the first support channel includes a first support surface, the second support channel includes a second support surface; and the at least one drainage hole extends through the first support surface and the second 
In regards to claim 16, Leonardis discloses the support system of claim 10, further comprising one or more guides extending from a support surface of the support portion, wherein the one or more guides define a portion of the support channel.  
In regards to claim 17, Leonardis discloses the support system of claim 16, wherein the one or more guides includes: a first guide located on a first side of the support channel; a first interference ridge projecting from the first guide, wherein the first interference ridge extends into the support channel from the first guide; and the first interference ridge is configured to engage with the structure and enhance retention of the structure within the support channel.  
In regards to claim 18, Leonardis discloses the support system of claim 17, wherein the one or more guides includes: a second guide located on a second side of the support channel; a second interference ridge projecting from the second guide, wherein the second interference ridge extends into the support channel from the second guide; and the second interference ridge is configured to engage with the structure and enhance retention of the structure within the support channel.  

[AltContent: textbox (interference ridge (see column 5, line 49 teaches of narrow part))][AltContent: textbox (support portion (3)
first support channel (7, 8)
second support channel (9, 10)
at least cutout (23) 
interference ridges ()][AltContent: arrow][AltContent: arrow][AltContent: textbox (first guide
one drainage hole (4))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    353
    393
    media_image1.png
    Greyscale



[AltContent: textbox (guides)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (guides
guides)][AltContent: arrow]                            
    PNG
    media_image1.png
    353
    393
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  by Leonardis 5,107,654. 
In regards to claim 19, Leonardis discloses all of the limitation of the claimed invention except for the one or more guides includes a low durometer material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have one or more guides includes a low durometer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonardis 5,107,654 in view of Gretz 9,726,303. 
In regards to claims 9 and 20, Leonardis discloses all of the limitations of the claimed invention except for a boot attachable to the base portion. Gretz teaches that it is known to have for a boot (90) attachable to the base portion (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonardis to have included a boot attachable to the base portion as taught by Gretz for the purpose of providing a larger surface area to the base in order to prevent damage to the support surface. 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631